ORDER

PER CURIAM.
AND NOW, this 26th day of June 2012, the Petition for Allowance of Appeal is GRANTED. The issues, slightly rephrased for clarity, are:
(1) Whether the Commonwealth Court erred as a matter of law when it held that petitioner’s petition to reinstate was barred by § 413 of the Workers’ Compensation Act, 77 P.S. § 772, when he filed the petition within three (3) years from the last date of payment of compensation paid pursuant to a supplemental agreement, payments were ongoing when the petitioner filed the petition to reinstate, and East Goshen Township unilaterally ceased payments while the petition was pending?
(2) Whether the Commonwealth Court committed an error of law when it held that East Goshen Township did not violate the Act and thereby denied petitioner’s penalty petition when the Township unilaterally ceased payment of compensation on January 25, 2009 after it had entered into a supplemental agreement providing for payment of partial disability at the rate of $318.52 effective November 28, 2007 and there was no order of the WCJ or agreement of petitioner suspending payment?